
	

113 HR 1861 IH: Stop Motorcycle Checkpoint Funding Act
U.S. House of Representatives
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1861
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2013
			Mr. Sensenbrenner
			 (for himself, Mr. Duncan of South
			 Carolina, Mr. Ryan of
			 Wisconsin, Mr. Huizenga of
			 Michigan, Mr. Kinzinger of
			 Illinois, Mr. Hultgren,
			 Mr. Jones,
			 Mr. Duffy,
			 Mr. Griffin of Arkansas, and
			 Mr. Terry) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To stop motorcycle checkpoint funding, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Motorcycle Checkpoint Funding
			 Act.
		2.Grant
			 restrictionThe Secretary of
			 Transportation may not provide a grant or any funds to a State, county, town,
			 or township, Indian tribe, municipal or other local government to be used for
			 any program to check helmet usage or create checkpoints for an operator of
			 motorcycle or passenger on a motorcycle.
		3.Motorcycle
			 safetySection 153 of title
			 23, United States Code, is amended—
			(1)in the section
			 heading by striking and
			 motorcycle helmets;
			(2)in subsection (a)
			 by striking such fiscal year— and everything that follows
			 through (2) a law and inserting such fiscal year a
			 law;
			(3)in subsection (b)
			 by striking State laws each place it appears and inserting
			 a State law; and
			(4)in subsection (f)
			 by amending paragraphs (2) and (3) to read as follows:
				
					(2)Second-year
				grantsA State is eligible
				for a grant under this section in a fiscal year succeeding the first fiscal
				year in which a State receives a grant under this section only if the State in
				the preceding fiscal year had in effect at all times a State law described in
				subsection (a) and achieved a rate of compliance with such law of not less than
				50 percent.
					(3)Third-year
				grantsA State is eligible
				for a grant under this section in a fiscal year succeeding the second fiscal
				year in which a State receives a grant under this section only if the State in
				the preceding fiscal year had in effect at all times a State law described in
				subsection (a) and achieved a rate of compliance with such law of not less than
				70
				percent.
					.
			4.Highway safety
			 programsSection 402(a)(2)(A)
			 of title 23, United States Code, is amended by striking clause (iv) and
			 inserting the following:
			
				(iv)to prevent accidents in order to reduce
				injuries and deaths resulting from accidents involving motor vehicles and
				motorcycles;
				.
		
